DETAILED ACTION
This action is in response to the amendment filed on 04/14/2022.

Allowable Subject Matter
Claims 2, 4 (with dependent claims 5 and 6), 8, 10 (with dependent claims 11 and 12), 14 and 16 (with dependent claims 17 and 18), 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior art fails to teach or suggest in reasonable combination the limitations recited in these claims.

Response to Amendment
Applicant’s amendment filed on 04/14/2022 has been entered. Claims 1 – 12 have been amended. No claims have been canceled. Claims 19 and 20 have been added. Claims 1 – 20 are still pending in this application, with claims 1, 7 and 13 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burceanu et al. (US 2020/0004831) in view of Shah et al. (“Optimizing Natural Language Interface for Relational Database”) (“Shah”), and further in view of Park et al. (US 2018/0018971) (“Park”) and further in view of Kandi (“Language Modelling for Handling Out-of-Vocabulary Words in Natural Language Processing”). 
 For claim 1, Burceanu discloses a computer system (client system, Fig.2-A and Fig.3; Abstract) comprising: a processing unit (Fig.2-A, 22) operatively coupled to memory (Fig.2A, 24); and an artificial intelligence (AI) platform (translation application comprising a translator module, Fig.3, 41 and 62; [0033]) operatively coupled to the processing unit ([0029] [0030] [0033]), including: a query manager configured to pre-process a natural language (NL) query (component to parse and analyze respective natural language input, [0033]) including tokenizing ([0033]); a translation manager (translator, Fig.23, 62; [0033]) configured to convert the NL query to a structured query language (SQL) ([0033] [0034] [0042] [0043] [0045] [0046]); and an SQL manager (database server, Fig.4, 18) operatively coupled to the translation manager, configured to execute the SQL ([0035]). Yet, Burceanu fails to teach the following: the pre-processing further comprises annotating a part-of-speech tag of one or more identified query tokens and mapping the annotated one or more identified query tokens against a knowledge base; an evaluator, operatively coupled to the query manager, configured to assess the identified query tokens against the knowledge base, including identify one or more query tokens absent from the knowledge base and leverage a neural network to predict a probability of a relationship between the query tokens absent from the knowledge base and one or more tokens populated in the knowledge base, wherein the translator is operatively coupled to the evaluator and selectively incorporates the query tokens  absent from the knowledge base into the NL query responsive to the predicted probability; and the SQL manager evaluates the validity of the executed SQL.
However, Shah discloses a method for optimizing a natural language interface for a relational database (Abstract), wherein words of an input query are annotated with parts of speech tags and applied to a recurrent neural network to generate a SQL query  (V. Architecture of the System and A. Query Generator Module, pg. 134); and the validity of the executed SQL query  is evaluated  (the focus on this work is the neural network approach to handle the NL to SQL tasks… the model is further trained using the policy gradient algorithm. In particular, given an input sequence, the decoder computes the reward based on whether the output formed from processing the input by the model is a well formed query and if the query will be able to compute the correct results, I. Introduction and B. Database Module, pg.131, 132, 134 and 135).
Furthermore, Park discloses a method for performing word embedding (Abstract), wherein one or more words of an input sentence are mapped against a knowledge base (words are converted to vector representations using a pre-learned neural network model, wherein the knowledge base comprises feature vectors of labeled (pre-learned) words, [0050 – 0053] [0056] [0057] [0108] [0109]); one or more words are determined to be absent from the knowledge base (a word is detected as unlabeled, or unseen, since a feature vector corresponding to the word dose not exists, [0050 – 0054] [0058] [0110]); a neural network is leveraged to predict a probability of a meaning of query tokens absent from the knowledge base (a separate neural network is used to determine the feature vector of the unseen/unlabeled words by determining the contextual meaning of the unseen word/unlabeled word using the labeled words contained in sentences comprising the unlabeled words, [0059 – 0061] [0112]). Moreover, an input sentence is interpreted by selectively incorporating query tokens absent from the knowledge base (all of the feature vectors of query tokes absent from the knowledge base are selected to interpret a sentence, [0026] [0093 – 0097]).
Moreover, Kandi discloses a method for language modeling for handling out of vocabulary words in natural language processing (Executive Summary), wherein predicting a probability of a meaning of an out of vocabulary word further comprises predicting the probability of a relationship between the out of vocabulary words (lndn and fidditch) and the words populated in a knowledge base (London, China, Dresden, Paris, Sport, Video, Basketball, etc.) (3.5 Model Selection, 4.3.3 Prediction Model Preparation and Training, 4.3.4 Sequence Generating Function, 4.3.5 Loading Models and Setting Word Embeddings for OOV Words and 5 Analysis, pg. 16 – 18, 22 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Burceanu’s invention in the same that that Shah’s, Parks’ and Kandi’s inventions have been improved to achieve the following predictable results for the purpose of enabling a user to interact with databases using natural language, wherein neural networks which rely on cognitive and deep learning are more effectively used to convert the natural language to database language such as SQL (Shah, Introduction, pg. 131): the pre-processing further comprises annotating a part-of-speech tag of one or more identified query tokens and mapping the annotated one or more identified query tokens against a knowledge base; an additional component which parses and analyzes the NL input (Burceanu, [0033]), e.g. an evaluator, is operatively coupled to the query manager, to assess the identified query tokens against the knowledge base, including identify one or more query tokens absent from the knowledge base and leverage a neural network to predict a probability of a relationship between the query tokens absent from the knowledge base and one or more tokens populated in the knowledge base, wherein the translator is operatively coupled to the evaluator and selectively incorporates the query tokens absent from the knowledge base into the NL query responsive to the predicted probability; and the SQL manager further comprises a policy gradient algorithm to perform reinforcement learning to further evaluate the validity of the executed SQL (Burceanu, the translator model is a set of trained neural networks, [0045]) (Shah, B, Database Module, pg. 134 and 135).

For claims 7 and 13, Burceanu  discloses computer program product to interpret and manage an executable codified infrastructure, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor (Abstract; [0006] [0007]) to: pre-process a natural language (NL) query (component to parse and analyze respective natural language input, [0033]) including tokenizing ([0033]); translated the NL query to a structured query language (SQL) ([0033] [0034] [0042] [0043] [0045] [0046]); and execute the SQL ([0035]). Yet, Burceanu fails to teach the following: the pre-processing further comprises annotating a part-of-speech tag of one or more identified query tokens and mapping the annotated one or more identified query tokens against a knowledge base; evaluate the identified query tokens against the knowledge base, including identify one or more query tokens absent from the knowledge base and leverage a neural network to predict a probability of a relationship between the query tokens absent from the knowledge base and one or more tokens populated in the knowledge base; selectively incorporate the query tokens absent from the knowledge base into the NL query responsive to the predicted probability; and evaluate the validity of the executed SQL.
However, Shah discloses a method for optimizing a natural language interface for a relational database (Abstract), wherein words of an input query are annotated with parts of speech tags and applied to a recurrent neural network to generate a SQL query (V. Architecture of the System and A. Query Generator Module, pg. 134); and the validity of the executed SQL query  is evaluated (the focus on this work is the neural network approach to handle the NL to SQL tasks… the model is further trained using the policy gradient algorithm. In particular, given an input sequence, the decoder computes the reward based on whether the output formed from processing the input by the model is a well formed query and if the query will be able to compute the correct results, I. Introduction and B. Database Module, pg.131, 132, 134 and 135).
Furthermore, Park discloses a method for performing word embedding (Abstract), wherein one or more words of an input sentence are mapped against a knowledge base (words are converted to vector representations using a pre-learned neural network model, wherein the knowledge base comprises feature vectors of labeled (pre-learned) words, [0050 – 0053] [0056] [0057] [0108] [0109]); one or more words are determined to be absent from the knowledge base (a word is detected as unlabeled, or unseen, since a feature vector corresponding to the word dose not exists, [0050 – 0054] [0058] [0110]); a neural network is leveraged to predict a probability of a meaning of query tokens absent from the knowledge base (a separate neural network is used to determine the feature vector of the unseen/unlabeled words by determining the contextual meaning of the unseen word/unlabeled word using the labeled words contained in sentences comprising the unlabeled words, [0059 – 0061] [0112]). Moreover, an input sentence is interpreted by selectively incorporating query tokens absent from the knowledge base (all of the feature vectors of query tokes absent from the knowledge base are selected to interpret a sentence, [0026] [0093 – 0097]).
Moreover, Kandi discloses a method for language modeling for handling out of vocabulary word sin natural language processing (Executive Summary), wherein predicting a probability of a meaning of an out of vocabulary word further comprises predicting the probability of a relationship between the out of vocabulary words (lndn and fidditch) and the words populated in a knowledge base (London, China, Dresden, Paris, Sport, Video, Basketball, etc.) (3.5 Model Selection, 4.3.3 Prediction Model Preparation and Training, 4.3.4 Sequence Generating Function, 4.3.5 Loading Models and Setting Word Embeddings for OOV Words and 5 Analysis, pg. 16 – 18, 22 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Burceanu’s invention in the same that that Shah’s, Parks’ and Kandi’s inventions have been improved to achieve the following predictable results for the purpose of enabling a user to interact with databases using natural language, wherein neural networks which rely on cognitive and deep learning are more effectively used to convert the natural language to database language such as SQL ( Shah, Introduction, pg. 131): the pre-processing further comprises annotating a part-of-speech tag of one or more identified query tokens and mapping the annotated one or more identified query tokens against a knowledge base; a parsing and analyzing of the natural language input (Burceanu, [0033]) further comprises evaluating the identified query tokens against the knowledge base including identifying one or more query tokens absent from the knowledge base and leveraging a neural network to predict a probability of a relationship between the query tokens absent from the knowledge base and one or more tokens populated in the knowledge base; selectively incorporating the query tokens  absent from the knowledge base into the NL query responsive to the predicted probability; and performing reinforcement learning to further evaluate the validity of the executed SQL (Burceanu, the translator model is a set of trained neural networks, [0045]) (Shah, B, Database Module, pg. 134 and 135).

 For claims 3, 9 and 15, Shah, Kandi and Park further disclose, wherein leveraging the neural network further comprises the evaluator to: create a composite representation of the annotated query tokens in a first layer of the neural network (and concatenate an output vector for the composite query tokens, and input the concatenated query tokens at a second layer of the neural network (Shah, V. Architecture of the System and A. Query Generator Module, pg. 134) (Kandi. In step 3, we define a model for each forward and backward sequence with 3 layers. The first embedding layer creates a real valued vector for each sequence, 3.5.1 Model Preparation Step, pg. 18); assess interaction between the tokens and different token combinations in the second layer of the neural network (Kandi, the second layer is the bi-directional LSTM layer with a set number of units, 3.4.1 Recurrent Neural Networks, 3.4.3 Bi-directional RNNs with LSTM cells and 3.5.1 Model Preparation Step, pg.  13 – 16 and 18); and identify a probability of a relationship of the query tokens to one or more knowledge base tokens (Kandi, The output layer is a dense layer comprised of one neuron for each word in the vocabulary. This layer uses a SoftMax function to ensure that the output is normalised to return a probability, 3.5.1 Model Preparation Step, pg. 18) (Park, [0059 – 0061] [0112]).

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. On page 13 and 14 of the remarks, applicant argues that the combination of Burceanu, Shah, Park and Kandi is based on hindsight analysis. As discussed above, Burceanu teaches a system and method for translating natural language sentences into database queries.  The natural language sentences to be translated are received as speech via an input device such as a microphone ([0031] [0033]) Furthermore, Burceanu teaches that natural language sentences are preprocessed including being tokenized ([0033]).  Shah teaches a method for optimizing a natural language interface for a relational database, wherein the preprocessing of the natural language query further comprises parts of speech tagging  (which involves tokenization) to aid in generating a SQL query efficiently and accurately using a recurrent neural network (pg. 134). Therefore, a motivation to combine Burceanu and Shah is ensuring that the natural language query is pre-processed to provide an appropriate input to a neural network so that an accurate and efficient SQL query is further generated from the natural language query. 
As discussed above, Park  discloses a voice recognition method to handle voice input comprising word(s) which have not been pre-learned by the voice recognition system. Since the combination of Burceanu and Shah teaches that the natural language query is received as speech and processed, the rationale to combine Burceanu and Shah with Park is to improve the natural  language/speech processing system so that it is able to interpret word(s) which have not been pre-stored in a knowledge database, wherein an unimproved system may fail to attempt to interpret the voice input comprising the unlearned words and provide an unwanted error response (Park, Fig.1; [0050 – 0054]).
	Furthermore, Kandi teaches a method for handling out of vocabulary words, wherein predicting the probability of a meaning of an out of vocabulary word further comprises predicting the probability of a relationship between the out of vocabulary words and the words populated in a knowledge base as shown above. Kandi’s method further modifies the unlearned word handling specifically taught by Park.  Furthermore, Kandi provides the following rationale to combine with Burceanu , Shah and Park: the performance of voice handling system is improved by predicting meaningful word embeddings for out-of-vocabulary words (Executive summary).
	In conclusion, it would have been obvious to combine Burceanu, Shah, Park and Kandi. The system taught by Burceanu takes a spoken natural language input, processes it and provides a computer representation of the input to a translation model comprising a recurrent neural network ([0043] [0045]). Shah further teaches a method for appropriately preprocessing the input so that it can be input to a recurrent neural network to generate a SQL query accurately and efficiently (1.Introduction and A. Query Generator Module, pg. 131, 132 134). Park and Kandi teach methods for handling unlearned/out -of vocabulary words received in a spoken natural language input. The use of these methods improve the performance of a system designed to handle speech by enabling the system to interpret unlearned words (words without prestored embeddings). Since Burceanu’s system provides computer representations of the spoken natural language input to recurrent neural network, improving this system to be able to provide computer representations for words which do not have a previously learned computer representation further improves the performance of this system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657